      3:20-cv-04357-JMC         Date Filed 12/17/20      Entry Number 33        Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION


IN RE BLACKBAUD, INC. CUSTOMER                         MDL No. 3:20-mn-02972-JMC
DATA SECURITY BREACH
LITIGATION (MDL 2972)                                  This Document Relates to Case Nos.:
                                                       3:20-cv-04357-JMC
                                                       3:20-cv-04358-JMC


                                CONSENT ORDER STAYING
                                      DEADLINES

       Upon consent of the parties, IT IS HEREBY ORDERED that all deadlines in the Central

District of California matters set forth below (collectively the “California Matters”), which were

transferred to this Court, are hereby stayed pending this Court conducting a Case Management

Conference to establish a coordinated schedule for this Multidistrict Litigation as soon as

practicable:

                                 Central District of California

           •   ESTES, ET AL. v. BLACKBAUD, INC., C.A. No. 3:20-cv-04357-JMC
           •   EISEN v. BLACKBAUD, INC., C.A. No. 3:20-cv-04358-JMC




                                             s/J. Michelle Childs
                                             Honorable J. Michelle Childs
                                             United States District Judge


December 17, 2020
Columbia, South Carolina
